DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 6-8 have been added by way of amendment by applicant on 20 January 2017.
An Examiner’s Amendment has been entered with this office action.
Claims 3, 6, and 7 have been canceled, per the Examiner’s Amendment
Claims 1, 2, 4, 5, and 8 are allowed, reasons follow. 

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Interpretation
Examiner notes for the record that several limitations in the claims have been interpreted under 35 USC 112(f) or 35 USC (pre-AIA ) sixth paragraph, (“means-plus-function”). In the interest of brevity, the explanation and the particular limitations will not be restated here. Please refer to the non-final rejection mail date 30 March 2021 for a complete explanation of the limitations which have been interpreted under 35 USC 112(f) in the course of prosecution of this application. 

Response to Arguments
Applicant’s arguments, see Remarks page 5, filed 16 June 2021, with respect to the 35 USC 112(a) rejection of Claim 5 have been fully considered and are persuasive.  Examiner thanks Applicant for the clarifying remarks and particularly pointing out the support for the claim limitations at issue in the overall disclosure and agrees that the disclosure does adequately support the limitation as claimed. Accordingly, the 35 USC 112(a) rejection of Claim 5 has been withdrawn. 
Applicant’s arguments, see Remarks page 7 with respect to the 35 USC 112(b) rejections of Claims 1-7 have been fully considered and are persuasive. Examiner agrees that the amendments have addressed the issues raised in the previous office action. Accordingly, the 35 USC 112(b) rejection of claims 1-7 have been withdrawn.
Applicant’s arguments, see Remarks page 8, with respect to the 35 USC 103 have been fully considered and are persuasive.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). However, Examiner agrees that none of the references of record alone or in reasonable combination fairly teach the amended limitations “a control point as a set of the cumulative moving distance and the designated speed at a start and an end point in each command block” and “a commanded speed output unit that outputs the commanded speed for each of a plurality of predetermined strokes”. Accordingly, the 35 USC 103 rejections have been withdrawn. 

	


Allowable Subject Matter
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance: While Nakamura et al., US Pg-Pub 2009/0248203 teaches a numerical controller including a program analysis unit that analyzes a machining program for controlling a machine tool to generate a plurality of interpolated control points in a tool path for a machine tool; and Evans, US 4,514,814 teaches calculating a cumulative movement for an entire series of moving commands and Fujishima et al., Japanese Patent Application JP 2006-011808 teaches defining speed in a machine program according to a NURBS parametric curve; none of the references alone or in reasonable combination teach or fairly suggest all of the limitations of claimed invention, particularly:
(Claim 1)
… generates, based on the cumulative moving distance for each command block and a designated speed for each command block, a control point as a set of the cumulative moving distance and the designated speed at a start point and an end point in each command block …
…outputs the commanded speed for each of a plurality of predetermined strokes based on the generated parametric curve.

…in combination with the remaining features and elements of the claimed invention.

Independent claim 7 recites substantively the same subject matter identified with respect to claim 1 above. Accordingly, mutatis mutandis, these claims are likewise persuasive for the above noted reason(s).

The dependent claims 2-6, being definite, fully enabled, further limiting, and dependent upon the above noted independent claim(s), are likewise persuasive for at least the above noted reason(s).

It is for these reason(s) that applicant’s invention defines over the prior art of record.
	


Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA T SANDERS whose telephone number is (571)272-5591.  The examiner can normally be reached on Generally Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








/J.T.S./Examiner, Art Unit 2119     

/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119